TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00362-CR


Raymond Moreland, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2044461, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due September 22, 2005.  The court reporter did not
respond to the Court's overdue notice.  Appellant is represented by appointed counsel.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter's record for filing in this cause no later than December 23, 2005.  This order will be
withdrawn if, no later than November 18, 2005, Mr. Justice notifies the Court in writing that the
reporter's record has not been requested or that arrangements for payment have not been made.  See
Tex. R. App. P. 35.3(c), 37.3(a)(2).
It is ordered November 15, 2005.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish